DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on March 26th, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Structure and method for transferring a micro semiconductor element by applying a separation force via a through hole.
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 7, “a micro semiconductor element” should be changed to --the micro semiconductor element-- since claim 12 already defined a micro semiconductor element on lines 1-2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 9, 12-14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN-107068693-A), cited in the IDS filed on 03/26/2020, U.S. Pub. 2018/0240767 being used as English equivalent.
In re claim 1, Liu discloses a method for transferring a micro semiconductor element, comprising providing a substrate 200 (note that, a pump part 220 constitutes as a substrate) (see paragraph [0081] and fig. 20), a bonding layer 210 that is disposed on the substrate 200 (see paragraph [0082] and fig. 20, note that, elastic suction head 210 equivalent to a bonding layer), and a supporting member 211 that is disposed on the bonding layer 210 opposite to the substrate 200 (see paragraph [0082] and figs. 20-23); bonding the supporting member 211 to a micro semiconductor element 130, so that the supporting member 211 supports the micro semiconductor element 130 (see paragraphs [0089]-[0091] and fig. 23); providing a through hole F1, H1 to extend through the substrate 200, 220, the bonding layer 210 and the supporting member 211 (see paragraphs [0082], [0086] and fig. 23); and applying a separation force via the through hole (note that, gas is blown from the gas hole F1 through the through-hole H1) to the micro semiconductor 130 which is equivalent to the separation force) to separate the micro semiconductor element 130 from the supporting member 211 (see paragraphs [0090]-[0093] and figs. 24-25).

    PNG
    media_image1.png
    679
    794
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Liu discloses wherein a plurality of the supporting members 211 are disposed on the bonding layer 210 opposite to the substrate 200, and are respectively bonded to a plurality of the micro semiconductor elements 130, a plurality of the through holes F1, H1 extending through the substrate 200 and the bonding layer 210, and respectively extending through the supporting members 211, the separation force being applied to separate at least one of the micro semiconductor elements 130 from a corresponding one of the supporting members 211 via a corresponding one of the through holes F1, H1 (see paragraphs [0086]-[0093] and figs. 23-25).
In re claim 4, as applied to claim 2 above, Liu discloses wherein a suction force is applied to at least one of remainder of the micro semiconductor elements 130 via a corresponding one of the through holes F1, H1 (see paragraphs [0090]-[0093] and figs. 24-25).
In re claim 6, as applied to claim 1 above, Liu discloses wherein the supporting member 211 has a first end that is bonded to the micro semiconductor element 130, and a second end that is opposite to the first end and connected to the bonding layer 210 and that is larger in width than the first end (see paragraph [0082] and fig. 24).
In re claim 8, as applied to claim 1 above, Liu discloses wherein the bonding layer 210 and the supporting member 211 are made from a polymer material (see paragraph [0084]).
In re claim 9, as applied to claim 1 above, Liu discloses wherein the bonding layer 210 and the supporting member 211 are made from a material selected from the group consisting of a benzocyclobutene-based polymer, silicone rubber, a polyester resin, polyurethane, polyimide, artificial rubber other than silicone rubber, an epoxy resin, polydimethylsiloxane, polyethylene terephthalate, poly (methyl methacrylate), multiwalled carbon nanotubes, and combinations thereof (see paragraph [0084]).
	In re claim 12, Liu discloses a structure for transferring a micro semiconductor element 130, comprising: a substrate 200 (note that, a pump part 220 constitutes as a substrate) (see paragraph [0081] and fig. 20); a bonding layer 210 disposed on said substrate 200 (see paragraph [0082] and fig. 20, note that, elastic suction head 210 is equivalent to the bonding layer); and a supporting member 211 disposed on said bonding layer 210 opposite to said substrate 200 and configured to be bonded to a micro semiconductor element 130 for supporting the micro semiconductor element 130, wherein a through hole F1, H1 extends through said substrate 200, said bonding layer 210, and said supporting member 211 (see paragraphs [0090]-[0093] and figs. 24-25).
	In re claim 13, as applied to claim 12 above, Liu discloses wherein said bonding layer 210 and said supporting member 211 are made from a polymer material (see paragraph [0084]).
	In re claim 14, as applied to claim 12 above, Liu discloses wherein said bonding layer 210 and said supporting member 211 are made from a material selected from the group consisting of a benzocyclobutene-based polymer, silicone rubber, a polyester resin, polyurethane, polyimide, artificial rubber other than silicone rubber, an epoxy resin, polydimethylsiloxane, polyethylene terephthalate, poly (methyl methacrylate), multiwalled carbon nanotubes, and combinations thereof (see paragraph [0084]).
In re claim 16, as applied to claim 12 above, Liu discloses wherein said supporting member 211 has a first end that is configured to be bonded to the micro semiconductor element 130, and a second end that is opposite to said first end and connected to the bonding layer 210, and that is larger in width than said first end (see paragraph [0082] and fig. 24).
	In re claim 18, as applied to claim 12 above, Liu discloses wherein said substrate 200 is configured to be connected with a fluid pump device 220 (pump part) for said through hole F1, H1 to be in fluid communication with the fluid pump device 220, the fluid pump device 220 being selected from a fluid injection pump device, a fluid suction pump device, and a combination thereof (see paragraphs [0089]-[0092] and figs. 24-25).
In re claim 19, as applied to claim 12 above, Liu discloses wherein a plurality of said supporting members 211 are disposed on said bonding layer 210 opposite to said substrate 200, and are configured to be respectively bonded to a plurality of the micro semiconductor elements 130, a plurality of said through holes F1, H1 extending through said substrate 200 and said bonding layer 211, and respectively extending through said supporting members 211, said substrate 200 being configured to be connected with a fluid pump device (pump part 220) for said through holes F1, H1 to be in fluid communication with the fluid pump device 220, the fluid pump device 220 being selected from the group consisting of a fluid injection pump device, a fluid suction pump device, and a combination thereof (see paragraphs [0081]-[0092] and figs. 24-25).
				     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-107068693-A), cited in the IDS filed on 03/26/2020, U.S. Pub. 2018/0240767 being used as English equivalent, in view of Peng (U.S. Pub. 2014/0273190).
In re claim 3, as applied to claim 1 above, Liu discloses wherein the separation force is a pushing force, and is generated by delivering a gas toward the micro semiconductor element 130 via the through hole F1, H1 (see paragraphs [0090]-[0093] and figs. 24-25).
Although, Liu is silent to the delivering is involve a fluid toward the micro semiconductor element.
However, Peng discloses, wherein the separation force is a pushing force, and is generated by delivering a gas or a fluid toward the micro semiconductor element via the through hole (channel) (see paragraphs [0017]-[0018] and figs. 1a-1c and 2a-2c).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Peng into the method for transferring a micro semiconductor element of Liu in order to enable wherein the separation force is a pushing force, and is generated by delivering a gas or a fluid toward the micro semiconductor element via the through hole in Liu to be performed because Peng suggested that it is well-known in the art that gas or fluid are interchangeable for using as a pushing force for transmitting toward the micro semiconductor element via the through hole.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 5, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-107068693-A), cited in the IDS filed on 03/26/2020, U.S. Pub. 2018/0240767 being used as English equivalent.
In re claims 5, 7, 15, and 17, as applied to claims 1, 6, 12, and 16, respectively, Liu is silent to wherein the through hole has a width ranging from 1 µm to 10 µm and wherein the first end of the supporting member has a width ranging from 1 µm to 6 µm.
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the through hole to be in a range of about from 1 µm to 10 µm  and the width of the first end of the supporting member to be in a range 1 µm to 6 µm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of the width of diameter involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-107068693-A), cited in the IDS filed on 03/26/2020, U.S. Pub. 2018/0240767 being used as English equivalent in view of Hwang et al. (U.S. Pub. 2017/0236807).
In re claim 10, as applied to claim 1 above, Liu discloses wherein the micro semiconductor element 130 has a surface that faces the supporting member 211 (see paragraph [0091-[0092] and figs. 24-25).  However, Liu is silent to wherein the micro semiconductor element further includes an insulation layer that is disposed on the surface, and that is bonded to the supporting member.
However, Hwang discloses a micro semiconductor element including, inter-alia, a first type semiconductor layer 208, an active layer 208, and a second type semiconductor layer 210 and wherein the micro semiconductor element further includes an insulation layer 302 (see paragraphs [0045]-[0046] and fig. 3).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hwang into the method for transferring a micro semiconductor element of Liu in order for the micro semiconductor element to further includes an insulation layer in Liu to be formed so that the insulation layer would be disposed on the surface and that is bonded to the supporting member in Liu because in doing so the insulating layer protecting the micro semiconductor element from external environment and further facilitating in the transferring process.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al.			U.S. Patent 8,835,940	Sep. 16, 2014.
Bower			U.S. Patent 9,899,329	Feb. 20, 2018.
Tang et al.		U.S. Pub. 2016/0167358	Jun. 16, 2016.
Hwang et al.		U.S. Pub. 2016/0049546	Feb. 18, 2016.
Faure et al.		U.S. Pub. 2009/0229749	Sep. 17, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892